  
 

IT, .003 5 Document 6-3 Filed on 12/17/18 in TXSD Page 1 of 23

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OP ID: Dd
PROPERTY LOSS NOTICE magroNz017
| = = Ile 09/01/2017
AGENCY INSURED LOCATION CODE DATE OF LOSS AND TIME AM
PO won ee | o25i17__| Pi
Corpus Christi, TX 78403-1066 PROPERTY HOME POLIEY
CARRIER NAIC CODE
United National Insurance Co
ReneS Wally Goodman POLICY NUMBER
ENG Nis Ex), 301-882-6543 MPO6/ 7815
Tt, vor, 361-654-2008 FLOOD POLICY
Abbess, Mail@bordenins.com CARRIER NAIC CODE
CODE: | SUBCODE:
AgENCY customer iw MUSTA-8 | Poucy NUMBER
WIND POLICY
CARRIER MAIC CODE

 

 

POLLGY HUMBER

 

INSURED

 

NAME OF SURED {Flest, Middla, Lasth
Mustang Towers Council

 

DATE OF BIRTH FEIN [II 2ppReabla) MARITAL STATUS

 

 

INSURED'S MAING ADDRESS

of Co Owners Inc

% CGMS, 200 5 Alister Ste C
Port Aransas, TX 78373

 

SECONDARY [7] Home [a] aus [) ceu
361-749-4141

PRIMARY = J nome C] aus [7] cet

 

PRIMARY E-MAIL ADDRESS:

 

SECONDARY E-MAIL ADDRESS:

 

NAME OF SPOUSE (Firwi, Middle, Land) (if applicable}

 

 

 

 

SPOUSES MAILING ADDRESS [If applicabto}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OF BIRTH FEIN (It oppBeabra) MARITAL STATUS

PHONE? = CHHOME (]eus [J] ce. | siouey* Cl kome C]svs CUCELL | panaany sath ADDRESS:
SECONDARY E-MAIL ADDRESS:

CONTACT LX | cowsscr nsureo

NAME OF CONTACT (Flest, Middle, Lust] CONTACTS MAILING ADDRESS

Chuck Crawford % CCMS, 200 5 Alister Ste C

PRIMARY "TJ Home [J eus ] CELL | SECONDARY [4 home Ig] aus [J cea, |Port Aransas, TX 78373

461-813-7274 861-749-4141

WHEN TO CONTACT PRIMARY EWuuL anoRESSs: Chuck@comspa.com
SECONDARY EMA, ADDRESS:

LOSS

LOCATION OF LOBS 6409 Highway 361 POLICE OR FIRE DEPARTMENT CONTACTED

STREET;

ciTy, STATE, 2: Port Aransas, TX 78373 REPORT NUMBER

COUNTRY:

 

 

DESURGE LOCATION OF LOSS IF NOT AT SPECIFIC STREET ADORESS,

 

KiNG OF FIRE LIGHTNING

FLOoOo |

PROBAGLE AMOUNT ENTIRE LOSS

 

 

 

 

 

 

 

LOSS x

THEFT HAE. WHNED

 

 

jHurricane Harvey wind damage - Business Income & Excess wind maybe

DESCRIFTION OF LOSS & DAMAGE (Attach ACORD 101, Additions! Remarks Schodule, f more space ix required)

 

REPORTED BY

 

 

REPORTED TQ

 

ACORD 1 (2011/01)

Page 1 of 3
Tha ACORD name and loge are registered marks of ACORD

© 1988-2011 ACORD CORPORATION. All rights reserved.
UNIC004645

 
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Pade
7/9/2018 Note.html

10/18/2017 7:49:29 AM - Rosenfelt, Michelle (mrosenfe)
CLMS - 17004145

  

30 day letter

 

9/21/2017 11:03:55 AM - Kehs, Eric (ekehs)
CLMS - 17004145

ASSIGNED BRUSH

they will follow on wind damages and also on bi items needed per endorsement language.

 

9/21/2017 11:00:30 AM - Kehs, Eric (ekehs)
CLMS ~ 17004145

B] CLAIM MADE

Our policy does cover BI primary, with 7 day waiting period. Covg applies for bldg 1, primary. Issues could apply
on covered causes/ buildings. Participants only get the coverage.

 

9/19/2017 8:32:32 AM - Wilkinson, Kate (wilkinson)
CLMS - 17004145

noted --

 

9/5/2017 2:07:35 PM - Kehs, Eric (ekehs)
CLMS - 17004145

TWIA ADJUSTER

Wayne called, he also said he does not see claim getting to our layer. | will diary a few weeks to follow, Wayne
also has yet to inspect and will update us once he knows more.

 

9/5/2017 10:30:54 AM - Kehs, Eric (ekehs)

CLMS - 17004145

INSURED CALLED

The insd had little info on damage, suggested I cali TWIA.
Wayne Walker wwalker@twia.org (737)-931-1700,

Called TWIA, I/m for Wayne.
claim # 1027766

 

9/4/2017 9:17:08 AM - Kehs, Eric (ekehs)
CLMS - 17004145

CALLED INSURED
L/m for Chuck Crawford (361) 813-7274. Wind/ hail excluded on all bldgs except loc 1, bldg 1.

 

9/3/2017 8:36:03 AM - Wilkinson, Kate (wilkinson)
CLMS - 17004145

Eric
we have wind coverage over TWIA - we attached at 4.3M
contact insd and determine if there is EXTENSIVE damage if so, assign G Martin

file:///S:/18000/18052.113%20-%20MUSTANG%20TOWERS/CLAIM%20FILE/Batch_1/Note.html 3/4
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 3 dfaZ@ | of 1

EXHIBIT

FROM: Wilkinson, Kate<kwilkinson@global-indemnity.com>

TO: Rosenfelt, Michelle

CC: UAIClaims

SENT: Thursday, October 12, 2017 9:36:44 AM Eastern Daylight Time
SUBJECT: FW: 17004145 Mustang Tower

ATTACHMENTS: Mustang Towers Rental Income Jun to Aug 2017 pdf;

tabbies”

 

We have the BI only on this matter. | can’t tell from the attached exactly what the insd was making monthly
On the rental’s. insured needs to submit a full Bl loss for our review. We may need to assign this to our CPA
At some point.

Kate

Kate Wilkinson
Director - Claims

Global Indemnity Group
A member of Global Indemnity
P.O. Box 532
Willow Grove, PA 19090
P: 610-660-5445
F; 640-660-8885
E: kwilkinson@global-indemnity.com

From: Robert Soefje [mailto:roberts@bcce-ltd.com]

Sent: Wednesday, October 11, 2017 8:22 PM

To: Wilkinson, Kate <kwilkinson@global-indemnity.com>
Subject: RE: 17004145 Mustang Tower

importance: High

Hello Kate,

| have made contact with Brenda Bensley the Account Representative for Mustang Tower. | have requested all needed info to address BI. To date attached is the only docs | received from
her witch is three months rental log for the tenants in the rental pool. Brenda stated TWIA has not supplied an estimate of damages but stated wind/water damages are approx.
$750,000.00.

t have also tried reaching the TWIA adjuster Wayne Walker but have not heard back to date. I will continue my attempts to secure the needed information.
Let me know if you have any additional handling instructions moving forward.
Sorry for the late response, | have been in field all day.

Thank you,

Robert Soefje
8CC-LTD
830-534-7512 Office

From: Wilkinson, Kate [mailto:kwilkinson@global-indemnity.com]
Sent: Wednesday, October 11, 2017 9:43 AM
To: Robert Soefje <roberts@bec-ltd.com>

Ce: UAIClaims <claims@global-indemnity,.com>
Subject: 17004145 Mustang Tower

Robert

The insured’s agent emails us every few days for a status.

Can you tell us anything about this loss? We are primary BI and excess WIND.
Has the TWIA adjuster prepared an estimate??

Thanks
Kate

Kate Wiikinson
Director ~ Claims
Global Indemnity Group
A member of Global Indemnity
P.O, Box 532
Willow Grove, PA 19090
P: 610-660-5445
F: 610-660-8885
E: kwilkinson@atobal-indemnity.com

This message is intended only for the addressee and may contain information that is confidential or privileged. Any use, dissemination, dist

UNIC00114
file:///S:/18000/18052.113%20-%20MUSTANG%20TOWERS/CLAIM™%20FILE/Batch_1/.... 7/9/2018
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD

 

eee Eberl Claims Service

ERL
ERBERL 45 NE Loop 410, Suite 690

San Antonio, TX 78216
Phone (210) 348-5677 *** Fax (210) 348-5678

Summary for 1A: Main Building

Line Item Total 1,467,846.08
Material Sales Tax 42,550.05
Subtotal 1,510,396.13
Overhead 97,292.71
Profit 107,023.18
Replacement Cost Value $1,714,712.02
Less Depreciation (198,866.25)
Actual Cash Value $1,515,845.77
Less Deductible (43,970.00)
Net Claim $1,471,875.77
Total Depreciation 198,866.25

Less Non-Recoverable Depreciation <5,000,53>

Total Recoverable Depreciation 193,865.72
Net Claim if Depreciation is Recovered $1,665,741.49

 

Mike Pearson

MUSTANG_TOWERS_ COUNC 10/12/2017 Page: 636

UNIC002987
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 5 @fag81 of 4

taobies’

EXHIBIT
FROM: Wilkinson, Kate<kwilkinson@global-indemnity.com> -
TO: UAIClaims —_---—
SENT: Tuesday, January 9, 2018 10:04:53 AM Eastern Standard Time
SUBJECT: FW: Mustang Towers Council of Co-Owners, Inc. - DOL - August 25,2017; Hurricane
Harvey - TWIA Claim No. 1027766; TWIA Claim No. 17004145;Lloyds Claim No. 914142-B; Wright
National Claim No. 170013416
ATTACHMENTS: image001 jpg;

 

 

Kate Wilkinson
Director - Claims

Global Indemnity Group
A member of Global Indemnity
P.O. Box 532
Willow Grove, PA 19090
P: 610-660-5445
F: 610-660-8885
E: kwilkinson@qlobal-indemnity.com

From: Fred Samudio [mailto:Fred@CCMSResorts.com]

Sent: Tuesday, January 09, 2018 9:36 AM

To: Victor Fedosseenko (victorf@ pibadjusters.com) <victorf@ pibadjusters.com>; Brian Ingles (bingles@twia.org)
<bingles@twia.org>; Wilkinson, Kate <kwilkinson@global-indemnity.com>; Alan Harrison
{alanharrison@pinncom.com) <alanharrison@pinncom.com>; Mitchell, Lynne (Imitchell@mscforensics.com)
<Imitchell@mscforensics.com>; Pearson, Mike (mpearson@eberls.com) <mpearson@eberis.com>

Cc: Charles Crawford <Charles@CCMSResorts.com>; Chuck Crawford <Chuck@CCMSResorts.com>; Brenda
Bensley <Brenda@CCMSResorts.com>; Ginger Smith <gingersmith@austin.rr.com>; Michael G. Morris
<mgmorris@ohmlegal.net>; Jackie DiFiore <jdifiore@ohmlegal.net>; Fred D. Dreiling <fdreiling@ohmlegal.net>
Subject: RE: Mustang Towers Council of Co-Owners, Inc. - DOL - August 25, 2017; Hurricane Harvey - TWIA Claim
No. 1027766; TWIA Claim No. 17004145; Lloyds Claim No. 914142-B; Wright National Claim No. 170013416

All adjusters and claim representatives for the Mustang Towers Hurricane Harvey claims,

Please be advised that Fred Dreiling with the law firm Ostarch, Hilmy McCauley in Corpus Christi, Texas is
assisting in legal advice in reference to these claims.

You have been asked for a response to the question of whether you have received the Loss Solutions damage
estimate for Mustang Towers sent in conjunction with the email below.

Can you please respond to that question by return email.

If you had any problems downloading that report, please let me know so we can help remedy that.
Thank you,

FRED SAMUDIO, SUPERVISING MANAGER
CCMS INC.

OFFICE: 361-749-4141
DIRECT: 361-749-8741
CELL : 361-438-2857
FAX : 361-749-4282

UNIC0078
file:///S:/18000/18052.113%20-%20MUSTANG%20TOWERS/CLAIM%20FILE/Batch_I/.... 7/9/2018
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 6 dfagea 2 of 4

NOTICE: This e-mail and all atiachments transmitted with it contain confidential, sensitive or protected
information intended solely for the use of the addressee. If the reader of this message is not the
intended recipient, you are hereby notified that any reading, dissemination, distrioution, copying or
other use of this message or its attachments is strictly prohibited.

If you have received this message in error, please notify the sender immediately by telephone or by
electronic mail and delete this message and all copies and backups thereof,

Thank you.

From: Fred D. Dreiling [mailto:fdreiling@ ohmlegal.net]

Sent: Wednesday, December 13, 2017 1:40 PM

To: Victor Fedosseenko (victorf@ pibadjusters.com) <victorf@pibadjusters.com>; Brian Ingles (bingles@twia.org)
<bingles@twia.org>; Eric Caves (ekehs @global-indemnity.com) <ekehs@global-indemnity.com>; Alan Harrison
(alanharrison@pinncom,.com) <alanharrison@pinncom.com>; Mitchell, Lynne (Imitchell@mscforensics.com)
<Imitchell@mscforensics.com>; Pearson, Mike (mpearson@eberls.com) <mpearson@eberls.com>

Cc: Charles Crawford <Charles@CCMSResorts.com>; Chuck Crawford <Chuck@CCMSResorts.com>; Brenda
Bensley <Brenda@CCMSResorts.com>; Ginger Smith <gingersmith@austin.rr.com>; Fred Samudio
<Fred@CCMSResorts.com>; Michael G. Morris <mgmorris@ohmlegal.net>; Jackie DiFiore

<jdifiore@ ohmlegal.net>

Subject: RE: Mustang Towers Council of Co-Owners, Inc. - DOL - August 25, 2017; Hurricane Harvey - TWIA Claim
No. 1027766; TWIA Claim No. 17004145; Lloyds Claim No. 914142-B; Wright National Claim No. 170013416

 

To All

Please see my e-mail below. I am re-sending this e-mail as we had incorrect e-mail addresses for
Lynne Mitchell and Mike Pearson.

My name is Fred Dreiling with the law firm Ostarch Hilmy McCauley in Corpus Christi, Texas.
My partner, Mike Morris, handles general legal matters for The Mustang Towers Council of Co-
Owners, Inc. (“Mustang Towers”) and CCMS. It is my understanding you are handling the
insurance claims referenced above. If your claim number is listed incorrectly, or not listed at all,
please provide it to me.

Please note that our Firm has not been retained to represent Mustang Towers in connection with
the handling, adjustment or settlement of its Hurricane Harvey related claims. We are merely
offering general assistance and legal advice. Accordingly, you should feel free to continue to
communicate directly with CCMS and Mustang Towers as we know everyone would like to see
this matter settled and resolved promptly, fairly and equitably. In this regard, we do not
anticipate litigation. We are merely assisting Mustang Towers/CCMS with routine legal advice
and assistance in connection with this significant loss.

Mustang Towers has engaged the services of Quinney Holdings, LLC, d/b/a, Loss Solutions in
order to prepare a comprehensive estimate of the damages to Mustang Towers caused by the
hurricane. Due to the size of the Quinney Holdings/Loss Solutions estimate, photographs and
schematics Mustang Towers and CCMS have asked us to assist in transmitting the estimate,
photos and schematics to you. Accordingly, my LA will be uploading this information to Dropbox,
and sharing the Quinney Holdings, LLC, d/b/a, Loss Solutions material to all of you. That should
take place later this afternoon. Please let me know if you do not receive the Dropbox link.

UNICO0079
file:///S:/18000/18052.113%20-%20MUSTANG%20TOWERS/CLAIM%20FILE/Batch_1/.... 7/9/2018
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 7 Gfage 3 of 4

If you have any questions/comments, please do not call or e-mail me.
Best regards

Fred D. Dreiling

Attorney at Law

Ostarch | Hilmy | McCauley

Wells Fargo Tower

615 North Upper Broadway, Suite 800
Post Office Box 2888

Corpus Christi, Texas 78403-2888
Telephone: (361) 884-1961 Ext. 802
Facsimile: (361) 889-5100

E-Mail: fdreiling@ohmlegal.net

[x Description: Description: Description: Description:
Description: Description: Description: CollegeLogo

CONFIDENTIALITY NOTICE: This communication and any accompanying document(s) are
confidential and privileged. They are intended for the sole use of the addressee. If you receive this
transmission in error, you are advised that any disclosure, copying, distribution, or the taking of
any action in reliance upon the communication is strictly prohibited. Moreover, any such
inadvertent disclosure shall not compromise or waive the attorney-client privilege as to this
communication or otherwise. If you have received this communication in error, please contact me

at my internet address (fdreiling@ohmlegal.net) or by telephone at (361) 884-1961.

From: Fred D. Dreiling
Sent: Wednesday, December 13, 2017 1:03 PM

To: 'Victor Fedosseenko (victorf@pibadjusters.com)'; ‘Brian Ingles (bingles@twia.org)'; ‘Eric Caves

(ekehs@alobal-indemnity.com)'; 'Alan Harrison (alanharrison@pinncom.com)'; 'Lynne Mitchell

(Imitchell@mscforensic.com)'; 'Mike Pearson (mpearson@twia.org)'

Cc: Charles Crawford; Chuck Crawford; Brenda Bensley; Ginger Smith; ‘Fred Samudio'; Michael G. Morris; Jackie
DiFiore

Subject: RE: Mustang Towers Council of Co-Owners, Inc. - DOL - August 25, 2017; Hurricane Harvey - TWIA
Claim No. 1027766; TWIA Claim No. 17004145; Lloyds Claim No, 914142-B; Wright National Claim No.
170013416

Ladies and Gentlemen:

My name is Fred Dreiling with the law firm Ostarch Hilmy McCauley in Corpus Christi, Texas.
My partner, Mike Morris, handles general legal matters for The Mustang Towers Council of Co-
Owners, Inc. (“Mustang Towers”) and CCMS. It is my understanding you are handling the
insurance claims referenced above. If your claim number is listed incorrectly, or not listed at all,
please provide it to me.

Please note that our Firm has not been retained to represent Mustang Towers in connection with
the handling, adjustment or settlement of its Hurricane Harvey related claims. We are merely
offering general assistance and legal advice. Accordingly, you should feel free to continue to

UNICO080
file:///S:/18000/18052.113%20-%20MUSTANG%20TO WERS/CLAIM%20FILE/Batch_1/.... 7/9/2018
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 8 dfage 4 of 4

communicate directly with CCMS and Mustang Towers as we know everyone would like to see
this matter settled and resolved promptly, fairly and equitably. In this regard, we do not
anticipate litigation. We are merely assisting Mustang Towers/CCMS with routine legal advice
and assistance in connection with this significant loss.

Mustang Towers has engaged the services of Quinney Holdings, LLC, d/b/a, Loss Solutions in
order to prepare a comprehensive estimate of the damages to Mustang Towers caused by the
hurricane. Due to the size of the Quinney Holdings/Loss Solutions estimate, photographs and
schematics Mustang Towers and CCMS have asked us to assist in transmitting the estimate,
photos and schematics to you. Accordingly, my LA will be uploading this information to Dropbox,
and sharing the Quinney Holdings, LLC, d/b/a, Loss Solutions material to all of you. That should
take place later this afternoon. Please let me know if you do not receive the Dropbox link.

If you have any questions/comments, please do not call or e-mail me.

Best regards,

Fred D. Dreiling

Attorney at Law

Ostarch | Hilmy | McCauley

Wells Fargo Tower

615 North Upper Broadway, Suite 800
Post Office Box 2888

Corpus Christi, Texas 78403-2888
Telephone: (361) 884-1961 Ext. 802
Facsimile: (361) 889-5100

E-Mail: fdreiling@ohmlegal.net

Ix Description: Description: Description: Description:
Description: Description: Description: CollegeLogo

CONFIDENTIALITY NOTICE: This communication and any accompanying document(s) are
confidential and privileged. They are intended for the sole use of the addressee. If you receive this
transmission in error, you are advised that any disclosure, copying, distribution, or the taking of
any action in reliance upon the communication is strictly prohibited. Moreover, any such
inadvertent disclosure shall not compromise or waive the attorney-client privilege as to this
communication or otherwise. If you have received this communication in error, please contact me

at my internet address (fdreiling@ohmlegal.net) or by telephone at (361) 884-1961.

UNICO081
file:///S:/18000/18052.113%20-%20MUSTANG%20TOWERS/CLAIM%20FILE/Batch_1/... 7/9/2018
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD

 

Robert Soefje

From: Robert Soefje

Sent: Monday, May 14, 2018 3:53 PM

To: Brenda Bensley

Subject: RE: business income loss claim 8-25-17 # 17004145 file # 18271

Afternoon Brenda,

lam checking back in with you, do you have a status of the final costs for Hurricane repairs? Are we still well below the
$4.3 million?

Thank you,

Robert Soefje
BEC-LTD
830-534-7512 Office

From: Brenda Bensley [mailto:Brenda@CCMSResorts.com]

Sent: Sunday, January 21, 2018 5:24 PM

To: Lynn Mitchell <Imitchell@mscforensics.com>; mrosenfelt@global-indemnity.com; bingles@twia.org; Robert Soefje
<roberts@bcc-ltd.com>; Wally Goodman <wgoodman@bordenins.com>; Debbie Johnson <djohnson@bordenins.com>
Cec: Chuck Crawford <Chuck@CCMSResorts.com>; Charles Crawford <Charles@CCMSResorts.com>; Fred Samudio
<Fred@CCMSResorts.com>; Sheryl Proctor - Mustang Towers Manager <Manager@ MustangTowersPortA.com>
Subject: business income loss claim 8-25-17 # 17004145 file # 18271

Lynn Mitchell,
Please find attached current financials and payroll journals. Resending OCT and NOV as well.
If you need anything else please let me know.

Brian ingles,

Can you provide any information on the business income loss claim? We really need an advancement as soon as
possible.

Thank you,

Sincerely,
Brenda Bensley

Account Representative

200 S, Alister Suite C

Port Aransas, TX 78373
361-749-4141 (Main Office)
361-749-4282 (Fax)
361-749-8822 (Direct Line)

Email: brenda@ccmspa.com
htto://www.portaransas-texas.com

SOEFJE0067
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 10 of 23

NOTICE: This e-mail and all attachments transmitted with it contain are confidential, sensitive, or protected
information intended solely for the use of the addressee, If the reader of this message is not the intended
recipient, you are hereby notified that any reading, dissemination, distribution, copying or other use of this
message or it's attachments is strictly prohibited. If you have received this message in error, please notify the
sender immediately by telephone or by electronic mail and delete the message and all copies and backups

thereof. Thank you

SOEFJE0068
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD

 

Robert Soefije

From: Robert Soefje

Sent: Monday, June 4, 2018 1:52 PM

To: Brenda Bensley

Subject: Hurricane Harvey Insurance Claim #17004145
Importance: High

Afternoon Brenda,

lam checking back in with you, do you have a status of the final costs for Hurricane repairs? Are we still well below the
$4.3 million?

Thank you,

Robert Soefje
BCC-LTD
830-534-7512 Office

SOEFJE0069
  
 

Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 12 GXHIBIT

Robert Soefje

 

ANNA NLS ETE
From: Fred Samudio <Fred@CCMSResorts.com>
Sent: Friday, June 8, 2018 8:56 AM
To: Robert Soefje
Cc: Ginger Smith (gingersmithmt702@gmail.com); Charles Crawford; Chuck Crawford: Mitzi

Foley; Thelma Jimenez; 'wgoodman@bordenins.com’; Debbie Johnson
(djohnson@bordenins.com); Duncan Guignet (duncan@bordenins.com); Sheryl Proctor
- Mustang Towers Manager

Subject: RE: MT Claim #17004145; Insured: Mustang Towers Council
Attachments: No Contact Letter to Insured for File # HRV01845.DOC
Mr. Soefje,

Thank you for your letter of June 4, 2018. This is the first request for information Mustang Towers has received from
any Global Group (United) representative regarding damage or repairs to the building. We have no record of having
received any estimate from you or any inspection or request to inspect the property since our claims were turned in on
around August 30, 2017. All we have received are requests for information on income losses and then an advance of
approximately $196,000 on loss of rental income coverage on January 16, 2018. The answers to your current email
inquiries are:

1. See most recent TWIA letter and TWIA estimate attached. Mustang Towers does not agree with this estimate and is
preparing its own.

2. Stanley Rains is at srains@twia.org

3. We cannot predict with certainty when repairs will be completed because we have not yet received sufficient funds to
do so, and we do not yet have an agreed complete scope of work or complete estimate in order to enter into a binding
contract with a contractor or contractors. We have made and continue to make emergency repairs.

4, We believe the loss significantly exceeds the deductibles of the Global Group (United) policy. We are in the process of
developing a comprehensive scope of hurricane damage and estimating the total final repair cost in order to document
the amount of our claim. Meanwhile, attached are documents concerning the storm damage in addition to the TWIA
materials.

https://www.dropbox.com/sh/ollgioy2qyrip8k/AACb5|-A5xEtNRbwDnMBHLyja?dl=0
Let me know if you need anything further.
Have a blessed weekend,

Fred Samudio, Supervising Manager
CCMS Inc.

Office: 361-749-4141
Direct: 361-749-8741
Cell: 361-438-2857
Fax : 361-749-4282

NOTICE: This e-mail and all attachments transmitted with it contain confidential, sensitive or protected
information intended solely for the use of the addressee. If the reader of this message is not the intended
recipient, you are hereby nofified that any reading, dissemination, distribution, copying or other use of this
message or ifs attachments is strictly prohibited.

SOEFJE00123
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 13 of 23

If you have received this message in error, please notify the sender immediately by telephone or by electronic
mail and delete this message and all copies and backups thereof.

Thank you.

From: roberts@bcc-ltd.com <roberts@bcc-Itd.com>

Sent: Monday, June 04, 2018 3:38 PM

To: Fred Samudio <Fred@CCMSResorts.com>

Subject: MT Claim #17004145; Insured: Mustang Towers Council
Importance: High

Claim #: 17004145
Brush Country Claims, LTD File #: HRV01845
Insured: Mustang Towers Council

 

The following comments were included:

Mr. Samudio,

Per our conversation today, I am requesting the following information on the claim to date. I was originally
working with Brenda Bensley and have been informed she is no longer with Mustang Towers. Attached is my
formal contact letter for your records.

1. Please send me the most current copy of TWIA Assessment letter and approved TWIA Estimate.

2. Please provide me with contact information to Stanley Rains with TWIA.

3. What is the projected period of completion for all repairs?

4, Any additional information you have pertaining to the hurricane loss.

Please let me know if you have any questions.

Thank you,

Robert Soefje

Staff Adjuster

BCC, Ltd.

Phone: (830) 534-7512

The attachments included in this email are:

« No Contact Letter to Insured for File # HRVO1845 (No contact Letter to Insured for File # HRVO1845.D0C)

SOEFJE00124
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page
EXHIBIT

J

WILLIAM J. CHRISS, P.C.
of counsel to

The Snapka Law Firm
WILLIAM J. CHRISS, LD., Ph.D. [History] 606 N. Carancahua St.
Suite 1511
Board Certified Corpus Christi, Texas
Civil Trial Law and 78401
Personal Injury Trial Law 361-884-3330
Texas Board of Legal Specialization wichrisspc@email.com
July 3, 2018

United National Insurance Company and Global Indemnity Group Services, LLC
Three Bala Plaza East

Suite 300

Bala Cynwyd, PA 19004 by Fedex and CMRRR

And via their claims address:

United National Insurance Company
Global Indemnity Group, Inc. Claims
P.O. Box 532

Willow Grove, PA 19090

And via email to their representative
Robert Soefje

Staff Adjuster

Brush Country Claims/BCC Ltd.

Roberts@bee-ltd.com

Re: _ Insured/Policyholder: Mustang Towers Council of Owners, Inc.
Hurricane Harvey Insurance claims
Company Claim Number: 17004145
Policy Number: MP0677815
Property Address: 6109 Highway 361, Port Aransas, TX 78373, USA

Dear United National Insurance Company and Global Indemnity Group Services, LLC:

We have been hired to represent Mustang Towers Council of Owners, Inc. (hereafter
referred to as “Mustang Towers”), your customer and named insured under the above referenced
policy. Our client’s claim for damage from Hurricane Harvey was delivered to you on or before
August 30, 2017. Since that time, Mustang Towers has provided you all documents you have
reasonably requested, including much documentation from which you should have determined
long ago that substantial benefits are owed under your policies for damage to the buildings and
for rental income loss. In fact, you have already paid $196,623 for income loss from the
devastating damage to the building from Hurricane Harvey, but you have paid or advanced
nothing to repair the damage that caused that loss of income, even though the building is still

  
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 15 of 23

Mustang Towers notice letter
July 3, 2018
2|Page

damaged and uninhabitable and it has been for over nine months since the storm. Also, although
you sent another loss of income benefits check recently for $135,831, this check has on it the
words: “Balance of BI payment 8-25-17 to 5-31-18.” According to the calculation Mustang
Towers sent in, even including the most recent check, your payments thus far total
only $332,454 through May 2018, which is short by over $100,000 from what was submitted.
Even after repeated requests, you continue to refuse to acknowledge that the latest check is
tendered unconditionally and without prejudice to our rights to deposit it and still claim that
additional amounts are owed for BI thru 5/31/18, and also still claim that additional amounts will
continue to be owed beyond 5/31/18. We have repeatedly advised your agents that we need this
information before we can deposit, make use of, or distribute the funds, so as of today, it is as if
the check had never been sent and the only BI payment received is the initial check for $196,623.
Since your policy limit for business income loss is $725,000, this leaves an additional $528,377
available to be collected for income lost.

Your policy also insures the main building of Mustang Towers for losses in excess of a
deductible of $4.397 million up to your building limit of $11,021,535 (over eleven million
dollars), This means that once damage is done to the building in excess of $4.397 million, you
are responsible to pay for that damage until your limit of over $11 million is exhausted. Your
obligation is triggered by damage in excess of the deductible without regard to whether Mustang
Towers has any source of reimbursement for that deductible. In this case, TWIA insured
Mustang Towers’ deductible, but that is a separate matter between Mustang Towers and TWIA.
Your obligation to pay has nothing to do with TWIA and what it does or doesn’t pay or when; it
is triggered by damage in excess of the deductible, not by TWIA paying the deductible. Your
obligation to promptly investigate, estimate, and pay for the damage above $4.397 million was
clear as soon as it was clear that the damage to the building was severe enough to exceed the
deductible, which should have been obvious to any fair-minded and experienced adjuster or
insurance professional soon after the storm. And of course, you have known for some time that
TWIA has already determined that the damage exceeded your deductible, even based on an
incomplete and partial estimate of necessary repairs.

However, your claims personnel have never even done an estimate of the damage to the
building or any inspection or evaluation by any expert consultants during the 9+ months since
the storm. You have done nothing to investigate, estimate, and pay that damage. And neither
you nor your adjusters or other agents has requested from Mustang Towers any proof of loss on
the building damage. If you wish to request that a formal proof of loss be filed, please make such
request so that Mustang Towers can respond appropriately. To date, none of your agents even asked
for any information about the property damage until your adjuster’s email of June 4, 2018, over
nine months after the hurricane. Nonetheless, Mustang Towers promptly responded to that
unreasonably late email with the information requested, including that the damage to the building
from Hurricane Harvey “significantly exceeds the deductibles of the Global Group (United)
policy,” that Mustang Towers “does not agree with the estimate done by TWIA and is preparing
its own,” that Mustang Towers “have made and continue to make emergency repairs,” and that
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 16 of 23

Mustang Towers notice letter
July 3, 2018
3|Page

documentation of the damage, bids thus far received, and emergency repairs already made was
attached to that email by including a drop-box link. That was 30 days ago, and still we have
heard nothing from you, no request for additional information, no inspection of the
damage, no evaluation by expert damage consultants, not even a visit to the property.

We have been tasked by our client with pointing out to you the bad faith errors of your
handling of these claims, demanding immediate payment of the money owed, and proceeding with a
lawsuit to recover those amounts. Our client’s patience is at an end and their situation is dire.

According to the expert consultants and contractors that Mustang Towers has now had to
retain due to your neglect, the documents you have been provided and the condition of the building
itself would place any reasonable adjuster or insurer on notice that the damage to the building will
exceed your deductible by millions of dollars, including extensive damage to window and door
systems throughout the building, massive roof damage, other damage to the building envelope,
and extensive water intrusion and damage to building elements that our continuing investigation
estimates will cost a minimum of $8 million to repair, much or most of which costs were not
estimated by TWIA once they determined they exceeded their coverage for the first $4.397
million. Our preliminary investigation thus far reflects that the building loss from Hurricane
Harvey covered by your policy exceeds $8 million dollars in amount, in addition to amounts
owed for loss of income.

Under the facts set forth above, we contend that you have failed to meet the deadlines
established in the Texas Insurance Code without good cause, have rejected and failed to pay a
claim or a portion thereof without conducting a reasonable investigation with respect to the
claim, and have denied coverage for, or refused to pay, a claim when liability has become
reasonably clear. We also allege that your conduct has been unconscionable. It has been over
nine months since Hurricane Harvey hit, and your policies and Texas law required you to
promptly investigate and immediately pay the full amount of covered damage without need for
supplementation and without the policyholder needing to spend so much of its own time and
money doing your job of investigating and quantifying the amount you owe. You failed to meet
these requirements and have breached the insurance policy contract. You should have promptly
estimated and unconditionally paid the full amount of the loss before your customer was forced
to pay out any substantial sums for repairs or investigation. Part of what Mustang Towers paid
premiums for was claims service, including prompt investigation, estimating, and adjustment.
This was obviously not provided. You should have investigated, understood, and determined the
full scope of the damage and necessary repairs and paid for them, so the customer could then
select and retain a contactor of its choosing. Instead, you sat around and did nothing, except
make a partial advance for rental income loss, while the building damage remained unaddressed.
Since you must know what you are obligated to do under your policy and Texas law, this
conduct must have been knowing. You have refused to pay income losses even though your
liability for them is reasonably clear because you have knowingly miscalculated and underpaid
the amounts owed. You have also deprived Mustang Towers of the use of rental income loss
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 17 of 23

Mustang Towers notice letter
July 3, 2018
4|Page

moneys that you know are owed by continuing to refuse to unconditionally pay even the
inadequate sums you have admitted you owe.

Your conduct violates Sections 541. 060 and 541.151, et. seq. of the Texas Insurance
Code (and therefore the Texas Deceptive Trade Practices Act because it amounts to: 1. failing to
attempt in good faith to effectuate a prompt, fair, and equitable settlement of a claim with respect
to which the insurer's liability has become reasonably clear; 2. failing to promptly provide to a
policyholder a reasonable explanation of the basis in the policy, in relation to the facts or
applicable law, for the insurer's failure to pay a claim or offer of a compromise settlement of a
claim; 3. failing within a reasonable time to: (A) affirm or deny coverage of a claim to a
policyholder; or (B) submit a reservation of rights to a policyholder; 4. refusing, failing, or
unreasonably delaying a settlement offer under applicable first-party coverage on the basis
that other coverage may be except as may be specifically provided in the policy; and 5. refusing
to pay a claim without conducting a reasonable investigation with respect to the claim.

You have failed and refused to pay a loss clearly covered under your policy and refused to
even investigate or properly estimate it. Even with respect to the rental income loss, you mishandled
that portion of the claim as indicated above and delayed unconditional payment of it long after it
was clear the limits of the policy would be owed, thus exacerbating the situation and economic
losses at Mustang Towers. Attached is another calculation by Mustang Towers management
indicating that the entire $725,000 in benefits will be owed before the end of August 2018. It is our
belief that Texas Insurance Code Article 542.055, et. seq. has been violated, in addition to Chapter
541 and the Texas Deceptive Trade Practices Act. These laws were passed to protect consumers
from unfair acts such as yours. Because of your breach of contract and the inadequacy of your
investigation, Mustang Towers has had to pick up where you and TWIA left off and determine for
itself the full nature and amount of the loss above your $4.397 million deductible.

We are also constrained to point out that your failure to unconditionally tender even the
$135,83 lin lost income you admit you owe us is a separate act of bad faith actionable under the
relevant insurance statutes and relevant law.

As a result of the first phase of its investigation, Mustang Towers believes that a minimum
of $8 million will be required to repair the covered building damage, and probably substantially
more. Based on all estimates done to date, no more than $1.2 million (15%) of that sum could
possibly represent depreciation, in part because of the partial repairs that have already taken place. It
is equally clear from the attached proof that $634,443.29 is owed to date for loss of rental income,
of which only $196,623 has been unconditionally paid, and it is equally clear that the full policy
limit will have been reached before August 31st. Thus, you currently owe $437,820.29 in loss of
income benefits under your policy and will owe the remaining $90,556.71 in less than 60 days as
per the attached calculation.
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 18 of 23

Mustang Towers notice letter
July 3, 2018
$|Paue

Thus, we contend that the entire loss covered under your policy from Hurricane Harvey
amounts to a minimum of $8.725 million, including loss of income. This figure is subject to
increase, as your failure to pay to repair the damage continues and as additional damage is incurred
or else discovered at Mustang Towers’ expense due to your inadequate investigation and
adjustment. Our consultants are continuing to examine the building and compile estimates. To date,
we estimate this has cost at least $25,000 in further damages incurred by Mustang Towers that can
be recovered from you as a result of your inadequate investigation.

As you know, Texas law (Section 541.060 of the Texas Insurance Code) requires you to
“promptly provide to a policyholder a reasonable explanation of the basis in the policy, in
relation to the facts or applicable law, for the insurer's denial of a claim or offer of a compromise
settlement of a claim.” In addition, paragraph D of your form EPB-136 attached to our policy
provides that you may make inspections and surveys and “Give (us) reports on the conditions
(you) find.” So that we may have complete information with which to evaluate our claims, we
hereby request that you immediately provide us with all reports, surveys, or other materials
reflecting your information concerning the property, the policy, the claim, and why you have
handled our claims and damages as you have. This includes the policy, underwriting, claims, and
adjusting files on this property or this loss.

After subtracting the $4.397 million deductible and maximum allowable depreciation ($1.2
million) from the $8 million minimum repair cost, the net actual cash value loss that should already
have been paid by you for the building damage is, according to our best information and belief, a
minimum of $2,403,000. In addition, Mustang Towers’ calculations show that you currently owe an
additional $437,820.29 in current or past due loss of rental income benefits as yet unpaid. This
results in a total current loss owed of $2,840,820.29. We demand that your company immediately
and unconditionally pay this amount under your insurance policy: to wit: $2,840,820.29. You are
notified under Section 542A of the Texas Insurance Code that this is the specific amount alleged to
be owed at this time under your policy by you as an insurer for damage to or loss of covered
property. Again, this figure is subject to increase and our claim will likely be supplemented as
additional damages or repair costs are discovered at Mustang Towers’ expense due to your
inadequate investigation and adjustment, or as additional damages are incurred as a result of your
breaches of contract and violations of relevant law.

As a separate matter, you are hereby notified under the Texas Insurance Code and Texas
Deceptive Trade Practices Act that an additional $25,000 may be recovered in consequential
damages from your violations of such laws, as well as the total unpaid repair cost of $3,628,000 and
the currently owed loss of income of $437,820.29 for a total of damages caused by violations of
such laws of $4,090,820.29. Although we are required to calculate and notify you of this amount
under such consumer protection laws, our only demand for payment at this time is that you pay the
minimum amount currently owed under the policy of $2,840,820.29.
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 19 of 23

Mustang Towers notice letter
July 3, 2018
6|Page

Once we receive the $2,840,820.29 minimum currently owed under the policy, Mustang
Towers will complete the repairs thereby represented and expect to be paid a minimum of an
additional $1.2 million to represent the difference between the actual cash value loss and full repair
costs, as provided by your policy. We hereby reiterate and notify you of our claim for same under
the various provisions of your policy to be paid as and when appropriate. By August 31, 2018,
Mustang Towers will also be owed the remaining $95,556.71 in loss of income benefits and will
expect to be paid that sum as well when due, especially since liability for it is already clear and
beyond dispute. If you continue to fail and refuse to pay the policy benefits currently owed, we will
treat any condition of your policy (including those requiring repairs be performed or claims to be
made within a certain time in order to recover depreciation hold-back or loss of income) as
permanently breached or made impossible to perform by you, and/or that you have waived or are
estopped to assert it, and we will then seek immediate payment of the full amount collectible under
the policy, including full repair and replacement cost that will inevitably be incurred due to your
breaches and your handling of our claims. Your continued failure to pay amounts where your
liability is clear is in bad faith and in material breach of the insurance policy contracts. We have
claimed and continue to claim the right to full repair/replacement cost coverage under your policies,
Moreover, your continued failures and breaches of contract are expected to cause additional damage
and loss beyond those already sustained, if you do not rectify them immediately.

In addition, as of this writing, Mustang Towers has incurred $18,825 in attorney fees in
connection with these claims, calculated by multiplying the number of hours actually worked by
its attorney, as of the date of this letter as reflected in contemporaneously kept time records, by
an hourly rate that is customary for similar legal services. Be advised that if you continue to fail
to honor your payment obligations under the insurance policy, such attorney fees will increase
substantially and we will seek all available means to collect Mustang Towers’ attorney’s fees,
damages, and benefits owed.

This notice is sent to you under all relevant provisions of the Texas Insurance Code,
including Section 542A, as well as under the Texas Deceptive Trade Practices Act. You are
advised that under Texas law, nothing in this notice provides a basis for limiting the evidence of
attorney’s fees, damage, or loss we may offer at trial. We reserve the right to supplement this
demand and supplement any proofs or documentation of loss as our investigation
continues. The demand and claim contained in this notice letter is sent as a supplementation of
Mustang Towers’ initial notice of claim of August 2017 governed by the Prompt Payment of
Claims provisions of the Texas Insurance Code, and as a presentment of amounts owed pursuant
to Chapter 38 of the Texas Civil Practice and Remedies Code.

Mustang Towers has been seriously damaged by wind and by ensuing water from wind
from Hurricane Harvey far in excess of the deductible of your policy. Your actions (including those
of your agents and adjusters) and the continuing denial of, or refusal to pay this claim continue to
compound the economic and physical damage sustained from Hurricane Harvey. We reiterate that
continued failure to pay all amounts owed will result in substantial additional damages, costs, and
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 20 of 23

Mustang Towers notice letter
July 3, 2018
7{Pave

attorneys’ fees for all parties concerned, and that we reserve all rights under the relevant insurance
policy and Texas law, including the right to supplement our claims as additional damages are
discovered or better quantified in amount.

A copy of this notice has been provided to Mustang Towers, our client, and a copy will be
maintained in its files.

Very truly yours,

Vie)

William J. Chriss
Enclosure: Loss of Income benefits calculation/proof

CC: Mustang Towers
c/o Ms. Ginger Smith, Board President
and CCMS, managing agent
200 S. Alister St.
Suite C
Port Aransas, TX 78373 (and by email)
   

Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page @1 of 28XHIBIT

e ( 7 A K ‘ 9601 McAlister Freeway 410, Suite 401, San Antonio, TX 78216
i. s ie Tel: 210-569-8500 Fax: 210-569-8490

 

GONZALEZ CHISCANO ANGULO & KASSON, PC www.gceaklaw.com
Henry B. Gonzalez IIT : Richard J. Kasson
Steve Alfonso Chiscano Direct Tel: 210-569-8487
David S, Angulo rkasson@gcaklaw.com
Richard J. Kasson .
November 26, 2018
William J. Chriss VIA EMAIL

_ THE SNAPKA LAW FIRM
606 N. Carancahua, Suite 1511
Corpus Christi, Texas 78401

Re: Cause No. 2:18-cv-00355; Mustang Towers Council of Co-Owners, Inc. v. United National
Insurance Company, pending in the United States District Court, Southern District of
Texas, Corpus Christi Division
Our File No. 18052.113

Dear Mr. Chtiss:

Pursuant to the Condominium Association Coverage Form (CP 00 17 06 95) in the subject
insurance policy, please be advised that my client, United National Insurance Company is giving
written notice/demand for Appraisal. Accordingly, UNIC is designating the following individual to
setve as its appraiser:

Randall Taylor
West Fire Appraisal & Professional Setvices, Inc.
West Fire Construction & Restoration, Inc.
1114 Avenue C
Katy, Texas 77493
Office: (713) 682-2494
Cell: (281) 831-0034

Email: randall@westfireinc.com

Pursuant to the Appraisal provision in the policy, we ask that you appoint and give us notice
of yout own appraiser so that he/she can contact Mr. Taylor to select an umpire. Be advised that
pursuant to the policy the umpite’s involvement in the Appraisal will only occur if the two appraisers
cannot come to an agteement as to the amount of loss.

Once an Appraisal Award/Detetmination of Amount of Loss is agreed to by either out two
designated appraisers or through the utilization of the umpire, United National Insurance Company
will determine the final amount of the claim and/or whether additional amounts are owed by taking
into consideration all coverages, exclusions and all other applicable provisions of the insurance policy.
Be advised that neither the insured nor United National Insurance Company is waiving any rights
Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Page 22 of 23

Appraisal
November 26, 2018
Page 2

under the insutance policy in question by the invocation of Appraisal by United National Insurance
Company.

Based on out teleconference today and email exchanges, we have been made awate that the
insuted/Plaintiff will not agree and/or is refusing to participate in the appraisal process as set forth in
the policy; thetefore, we will be filing a Motion to Compel Appraisal in the very near future so this
issue can be addtessed by the Court. As always, should you have any questions please do not hesitate
to contact ime.

    

Richard J. Kasson

RJK/tmm

cc: Randall Taylor, via email
     

3 of EXHIBIT

vt

Case 2:18-cv-00355 Document 6-3 Filed on 12/17/18 in TXSD Pagé

 

Rebecca Aduddell

From: William Chriss <wjchrisspc@gmail.com>

Sent: Monday, November 26, 2018 2:16 PM

To: Richard Kasson

Ce: Krystle Martinez; Rebecca Aduddell; Rose Madrigal
Subject: Re: Mustang Towers check

Attachments: image001.png

Thank you for the clarification on the check, Richard. Mustang Towers will proceed to deposit it. A couple of
clarifications on my side are that my client is not refusing to do anything. It is merely our position that we are not
required to incur the expense and prejudice of the appraisal process at this late date, a question that | understand will
ultimately be determined by the court. Also, my letter of November 14th was intended to reflect that no proof of loss
had been requested for the fourteen months prior to Ms. Willkinson’s letter this month. | did receive that letter and a
proposed proof form on or about November 5th when you emailed them to me. | will let you know what | find out about
mediation dates. Thanks.

-Bill

 

William J. Chriss, J.D., Ph.D. [history]
Board Certified Civil Trial Law and Personal Injury Trial Law
Texas Board of Legal Specialization

THE SNAPKA LAW

FIRM

606 N. Carancahua St.
Suite 1511

Corpus Christi, Texas 78401
361-884-3330

wichrisspc@gmail.com
Fax: (361) 884-8545

"CONFIDENTIAL INFORMATION"

This transmission and any attachment(s) contain confidential information from this office. This transmission may be
contain information that is either: (1) subject to the Attorney-Client Privilege, (2) attorney work product, (3) information
that is protected from disclosure by State or Federal law or attorney discipline rules, or (4) otherwise considered strictly
confidential. This information is intended solely for use by the intended recipient. If you are not the intended recipient,
be aware that any disclosure, copying, distribution, or use of the contents of this transmission is prohibited. If you have
received this transmission in error, please notify us by telephone at (361) 884-3330. Thank You.

On Mon, Nov 26, 2018 at 11:54 AM Richard Kasson <RKasson@gcaklaw.com> wrote:

Also, please provide a signed proof of loss as we discussed. | believe your 11/14 letter mentions that no POL has been
presented, but that is not the case. One was previously forwarded to your office at the time Kate Wilkinson sent her
latest letter to you.
